Citation Nr: 0710259	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-20 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for erectile 
dysfunction, claimed as due to medication prescribed for 
treatment of PTSD.



ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to December 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from April 2002, 
May 2004, and December 2004 rating decisions by the Los 
Angeles RO.  The veteran requested a Travel Board hearing.  
In December 2005, he withdrew that request in lieu of a 
hearing before a hearing officer.  He failed to appear for 
such hearing.

The matters of entitlement to service connection for PTSD and 
for erectile dysfunction are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if any action is required on his part.


FINDING OF FACT

Hepatitis C was not manifested in service, and is not shown 
to be related to the veteran's service.   


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
in the matter at hand.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

An October 2003 letter (prior to the RO's initial 
adjudication of this claim) informed the veteran of the 
evidence the information necessary to substantiate the claim, 
of the evidence VA would secure and assist him in securing; 
of the evidence he was responsible for submitting, of what 
was required of him to enable VA to assist him, and of what 
evidence he should submit, to include any relevant medical 
reports in his possession.  An August 2005 statement of the 
case (SOC) outlined the regulation implementing the VCAA, and 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the bases for the denial of 
the claim.  While he was not provided notice regarding 
disability ratings or the effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of an award of service connection is a matter 
for consideration herein.   While complete notice was not 
provided prior to the initial adjudication of the claim, the 
veteran has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given.  He is not prejudiced by any technical 
notice timing or content defect that may have occurred along 
the way, nor is it otherwise alleged.

Regarding the duty to assist, the RO obtained all available 
medical records identified by the veteran.  As there is no 
evidence of injury, disease or event related to hepatitis C 
during service, an examination for an opinion as to a 
possible relationship between hepatitis C and the veteran's 
military service is not necessary.  38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.

II. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

The instant claim is premised, in part, on a theory that the 
hepatitis is due to herbicide exposure in Vietnam.  
Significantly, as hepatitis C is not listed in 38 C.F.R. 
§ 3.309(e), the Agent Orange presumptive provisions of 
38 U.S.C.A. § 1116 do not apply.  VA, under the authority of 
the Agent Orange Act of 1991, has determined that a 
presumption of service connection based on exposure to 
herbicides in the Republic of Vietnam during the Vietnam era 
is not warranted for disorders which are not enumerated by 
regulation.  See 64 Fed. Reg. 59232, 59236-37 (1999).

The United States Court of Appeals for the Federal Circuit 
has held that if a claimed disorder is not included as a 
presumptive disorder, then direct service connection may be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The veteran alleges his hepatitis C is due to cuts, 
scratches, scrapes, unsanitary conditions, herbicides, and 
exposure to blood and flesh in Vietnam.

Hepatitis was neither diagnosed nor manifested in service.  
Consequently, service connection for such disease on the 
basis that it was manifested in service (and persisted) is 
not warranted.  Furthermore, there is no competent evidence 
that relates the veteran's hepatitis C to service (to include 
to herbicide exposure therein; see Combee, supra).  
Significantly, the earliest diagnosis of hepatitis C in the 
record was in May 1996, when hepatitis C was diagnosed based 
on laboratory studies.  (In April 1996 a 6 month history of 
abdominal pain was noted.)  .A lengthy time interval between 
service the initial clinical manifestation for which service 
connection is sought is, of itself, a factor weighing against 
a finding that a disability is service connected.  See Maxson 
v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000) (in an aggravation 
case).  The veteran has not submitted any competent (medical) 
evidence supporting his theories that his hepatitis resulted 
from exposure to various alleged risk factors in service.  
Because he is a layperson, his own allegations that his 
hepatitis C is related to various factors in service are not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The preponderance of the evidence is 
against this claim; accordingly, it must be denied.


ORDER

Service connection for hepatitis C is denied.





REMAND

The record contains letters from a psychiatrist and a 
psychologist indicating that the veteran has PTSD.  The 
veteran's service personnel records reflect that he served in 
Vietnam from January 1969 to January 1970.  They do not 
reflect that he engaged in combat.  Among the stressor events 
the veteran has described, including to the VA care-providers 
who have offered diagnoses of PTSD, are two that appear 
capable of verification.  Specifically, (1) he reported in 
April 2003 that in February 2003 that in late February 1969, 
while he was at Long Binh Post and on perimeter duty, it came 
under "major" attack and he came under rocket and mortar 
fire.  He alleges he was on guard duty, and engaged in a 
"small arms" exchange with the enemy.  He further related 
(2) (as noted in a March 27, 2003 VA psychologist who offered 
a diagnosis of PTSD) that his frequent exposure to rocket and 
mortar attacks in Vietnam included "One time he was blown 
into the side of a bunker by a .122 mm. Rocket attack."  
These two events have not been verified; and verification 
likely will require more detailed information from the 
veteran.  [In conjunction with the development that is being 
ordered, the veteran is advised that under 38 C.F.R. § 3.158, 
where evidence requested in conjunction with an original 
claim is not received within a year of the request, the claim 
will be considered abandoned.  Here, information identifying 
alleged stressor events in sufficient detail to allow for 
verification is evidence requested in conjunction with the 
claim.]  

The claim of service connection for erectile dysfunction as 
secondary to medication prescribed for PTSD is inextricably 
intertwined with the claim seeking service connection for 
PTSD, and consideration of that claim must be deferred 
pending resolution of the PTSD claim.

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
regarding degree of disability and effective date of 
disability).  Here, the veteran has not been provided notice 
regarding ratings or effective dates of awards.  Since the 
case is being remanded anyway, there is an opportunity to 
correct such deficiency.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran 
notice regarding ratings and the 
effective dates of awards in accordance 
with the Court's guidance in 
Dingess/Hartman, supra.

2.  The RO should ask the veteran to 
provide more identifying information 
regarding the alleged stressors noted 
above.  Specifically, regarding stressor 
#1, he should identify the unit he was 
assigned to when the alleged "major" 
attack occurred; and describe in detail 
his own involvement in the incident.  
Regarding stressor #2, he should identify 
the location his being blown into a 
bunker wall by a .122 Rocket occurred, 
and unit he was serving with at the time.  
If the veteran provides sufficient 
details, the RO should arrange for 
verification of the alleged stressor 
events, including specifically the 
veteran's presence and extent of his 
participation at Long Binh when there was 
a "major" attack including with 
mortars, rockets, and sappers on the 
perimeter, resulting in 132 enemy KIAs; 
and his alleged .122 rocket trauma (being 
blown into a bunker wall).

3.  The RO must then make a determination 
as to what, if any, stressor event(s) 
is/are verified.  If, and only if, an 
alleged stressor is verified, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination to 
determine if he has PTSD, in accordance 
with DSM-IV, based on the verified 
stressor event.  The examiner should 
explain the rationale for all opinions 
given.

4.  The RO should then re-adjudicate 
these two claims (the erectile 
dysfunction claim specifically in light 
of any change in the disposition of the 
PTSD claim).  If either remains denied, 
the RO should issue an appropriate 
supplemental SOC, and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO. T he law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


